DETAILED ACTION
Priority
	Applicants’ priority claim to German Application No. DE10 2017 223 179.3, filed 12/19/2017, is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 12/18/2018, 08/26/2019, 07/28/2020, and 09/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.
 
Status of the Application
	Applicants’ Supplemental Amendment and approved Terminal Disclaimer dated 02/24/2021 are acknowledged.  Claims 1, 2, 4, 6, 8, 9, 12, 13, 15, 18, 20, and 22-26 are pending and have been allowed.

Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:  Applicants persuasively demonstrated in their disclosure that an antiperspirant composition as claimed, including a combination of small quantities of rice starch (about 0.3 to about 1% w/w) and octenyl succinate of hydrogenated cornstarch (about 0.4 to about 1.5% w/w), along with a non-volatile oil chosen from dimethicone, isopropyl myristate, 2-ethylhexyl palmitate, and isopropyl palmitate, exhibits unexpectedly superior skin feel 
	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Claims 1, 2, 4, 6, 8, 9, 12, 13, 15, 18, 20, and 22-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615